Title: From Thomas Jefferson to Thomas Jefferson Ward, 13 March 1826
From: Jefferson, Thomas
To: Ward, Thomas Jefferson


Sir
Monticello
Mar.
The manifestations of concern taken by my fellow citizens in the difficulties which have befallen me and of which your letter of Feb. 26. is an example give me unexpressible satisfaction. I have been an unskilful steward of my own affairs. but never thought of burthening others with them. a fair market for my property was all I wished, and, could it be obtained, would relieve me from all debt, and leave me not in want. but Agricultural property is, at this time without a market in this state. it has lost it’s character of being a resource for the payment of debts, insomuch that it is impossible to say how much must be sacrificed to how little effect. a lottery, it was believed might create such a market in a special case, and was therefore indulged to me by our legislature. while it permits a selection for sale of the articles I can best spare without being left destitute it secures to the adventurers a fair valuation of them, and shields me from the self-reproach of imposing my unthriftiness as a burthen on my fellow-citizens. these considerations give a preference to the plan of lottery, already entered on. but age and ill health rendering me entirely unequal to the management of such an undertaking, I have committed it wholly to my grandson Th: J. Randolph to whom I have communicated your letter, that he may avail himself, as far as his arrangements will permit, of the prospect it offers of the sale of a portion of tickets in your neighborhood. on this subject you will probably hear from himself.I pray you, Sir, to be the channel of expressing my infinite gratitude to those on whose behalf, as well as your own, you have given me this proof of good will, and to assure them that I feel it as laying me under indelible obligation.Th: J.